DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomioka US 2019/0051858.
Regarding claim 1, Tomioka discloses a display device, in figs.1-26, comprising: 
a display panel (PNL) having a display region (AR1), a pad region (AR2), and a bendable region (AR3(BA)) between the display region and the pad region (see at least figs.3-4 and 24); 

an adhesive (REO and REI, para.78,79 and 90) disposed in the bendable region in contact with a top surface of the display panel and a bottom surface of the protective member (see at least fig.24). 
Regarding claim 2, Tomioka discloses the pad region is at a bottom surface of the display panel when the bendable region is bent (see at least fig.24). 
Regarding claim 3, Tomioka discloses the display region comprises a portion overlapping the pad region (see at least fig.24).
Regarding claim 6, Tomioka discloses the protective member comprises a cover window (CM, para.76) having a protrusion extending from an outer periphery of the display panel in the display region (see at least fig.24). 
Regarding claim 7, Tomioka discloses the adhesive contacts the side surfaces of the display panel and a bottom surface of the protrusion of the cover window (see at least figs.24 and 15-20, para.78). 
Regarding claim 8, Tomioka discloses a lower protective film (SP1 and SP2) disposed on a bottom surface of the display panel (see at least fig.24). 
Regarding claim 9, Tomioka discloses the lower protective film exposes the bottom surface of the display panel located in the bendable region (see at least fig.24).
Regarding claim 10, Tomioka discloses the lower protective film comprises: a first film (SP1) disposed on the bottom surface of the display panel in the display region; and a second film (SP2) disposed on the bottom surface of the display panel in the pad 
Regarding claim 11, Tomioka discloses the adhesive disposed in a space (see fig.24) defined by the bottom surface of the display panel in the bendable region and side surfaces of the first and second films adjacent to the bendable region (see at least fig.24). 
Regarding claim 12, Tomioka discloses the adhesive comprises an adhesive member (para.78,79 and 90) extending from the bendable region to the pad region on the display panel (see at least fig.24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka US 2019/0051858 as applied to claim 1 above, and further in view of Kim US 2016/0174304.
Regarding claims 4 and 5, Tomioka discloses a polarizing structure (PL) disposed in the display region on the display panel (see at least fig.24); and a sensing structure (a touch-panel film, para.78), the adhesive comprises an adhesive member (para.78,79 and 90) contacting a side surface of the polarizing structure (PL), the side surface being adjacent to the bendable region (see at least fig.24).
Tomioka does not explicitly disclose the sensing structure disposed between the polarizing structure and the protective member, the adhesive contacting a side surface of the sensing structure, both of the side surfaces being adjacent to the bendable region.
Kim discloses a display device, in at least fig.4, the sensing structure (112, para.85) disposed between the polarizing structure and the protective member and both of the side surfaces (both of the side surfaces of 112 and 110) being adjacent to the bendable region and both of the side surfaces are aligned with each other (see fig.4) for the purpose of sensing touch input from a user (para.85).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the sensing structure disposed between the polarizing structure and the protective member and both of the side surfaces being adjacent to the bendable region and both of the side surfaces are aligned with each other as taught by Kim in the display device of Tomioka in order to have the sensing structure disposed between the polarizing structure and the protective .

Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomioka US 2019/0051858 in view of Kim US 2016/0174304.
Regarding claim 13, Tomioka discloses a method of manufacturing a display device, in figs.1-26, the method comprising the steps of: 
providing a display panel (PNL) having a display region (AR1), a pad region (AR2), and a bendable region (AR3(BA)) located between the display region and the pad region (see at least figs.3-4 and 24); 
forming a polarizing structure (PL) in the display region on the display panel; providing a protective member (CM); 
forming the protective member on the polarizing structure (see at least fig.24); 
bending the bendable region of the display panel ((see at least figs.24 and 5); and forming an adhesive member (REO and REI, para.78,79 and 90) in contact with a top surface of the display panel and the bottom surface of the protective member in the bendable region (see at least fig.24). 
Tomioka does not explicitly discloses forming a sensing structure on a bottom surface of the protective member; forming the protective member with the sensing structure on the polarizing structure.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have forming a sensing structure on a bottom surface of the protective member; forming the protective member with the sensing structure on the polarizing structure as taught by Kim in the method of manufacturing a display device of Tomioka for the purpose of forming a protective member with a sensing structure can sensing touch input from a user.
Regarding claim 14, Tomioka discloses forming a lower protective film (SP1 and SP2) in the display region and the pad region on a bottom surface of the display panel (see at least fig.24). 
Regarding claim 15, Tomioka discloses the lower protective film exposes the bottom surface of the display panel located in the bendable region (see at least fig.24). 
Regarding claim 16, Tomioka discloses the step of forming the lower protective film in the display region and the pad region on the bottom surface of the display panel comprises: forming a first film (SP1) on the bottom surface of the display panel in the display region; and forming a second film (SP2) on the bottom surface of the display 
Regarding claim 17, Tomioka discloses the adhesive member is formed in a space (see at least fig.24) defined by the bottom surface of the display panel in the bendable region and side surfaces of the first and second films adjacent to the bendable region (see at least fig.24). 
Regarding claim 18, Tomioka discloses the pad region is disposed at a bottom surface of the display panel when the bendable region is bent (see at least fig.24), and a portion of the display region overlaps the pad region (see at least fig.24). 
Regarding claim 19, Tomioka discloses the adhesive member extends from the bendable region to the pad region on the display panel (see at least fig.24). 
Regarding claim 20, Tomioka discloses the adhesive member contacts a side surface of the polarizing structure (see at last fig.24) and the side surface being adjacent to the bendable region (see at least fig.24)
Tomioka does not explicitly disclose the adhesive member contacts a side surface of the sensing structure, both of the side surfaces being adjacent to the bendable region. 
Kim discloses both of the side surfaces (both of the side surfaces of 112 and 110) being adjacent to the bendable region and both of the side surfaces are aligned with each other (see fig.4) for the purpose of sensing touch input from a user (para.85).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have both of the side surfaces being adjacent to the bendable region and both of the side surfaces are aligned with each 

Contact Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tuan US 2019/0025620 (at least fig.19, para.50) and Kim US 2016/0174304 (at least 1-4) can be primary references as well.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574.  The examiner can normally be reached on M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JIA X PAN/Primary Examiner, Art Unit 2871